Title: From Alexander Hamilton to Caleb Swan, 28 February 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            (To be Copied)
            Sir,
            NY. Febr. 28th. 1800
          
          I have received your letters of the fourth and fifth and seventh of January.
          The hurry of the moment prevented me from attending to the object of your letter of the fourth of January—I presume you have devised some arrangement with the advice of the Secretary of War to meet the event, and therefore I forbear at present to say any thing on the subject—Should this however not be the case you will inform me of it and I shall be ready to give you my advice.
          With respect to Major Craig the all Pay  allowance will certainly be made to Major Craig for performing the duties of Pay Master for the regt which he has been instructed to take charge of. It was my intention that the compensation contemplated in your instructions should be received by Major Craig as appurtenant to the duties which he was has been called upon to discharge.
          The course to be pursued with respect to Pay and Muster rolls is this—They are to be transmitted from the Paymasters of Regiments and not from parts of regiments to the Deputy Pay Master General—The parts are to send their rolls to the Pay Master of the regiment himself—
          However this order was general; and I did not intend to interfere with an arrangement which, from local circumstances, you may have been lead to make with Lieut. Meminger—Should it be necessary to make an explanation to Mr. Meminger on the subject I am ready to do it.
          W—
          Caleb Swan P.M. General—
        